DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/397,498 on June 6, 2022. Please note: Claims 1, 8 and 20 have been amended, and claims 3-7, 18 and 19 have been canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on June 6, 2022, overcome the objections.

Reasons for Allowance
Claims 1, 2, 8-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art, either alone or in combination explicitly teach or render obvious all of the limitations of claims 1 and 8.

The closest prior art to claims 1 and 8 is Nakamura et al. (US 20140299361 A1), hereinafter Nakamura.
	
	Regarding Claim 1¸ please refer to the discussion of Nakamura with regard to claim 6 in the “Allowable Subject Matter” section of the Final Office Action dated 04/12/2022, as claim 1 has been amended to incorporate the limitations of claim 6 and intervening claims 2-5. As discussed in the previous Office Action, Nakamura does not explicitly teach:
wherein for each notch, in a direction perpendicular to each of the plurality of first wiring lines or each of the plurality of second wiring lines in the each notch, a width of the each notch is in a range of from 8µm to l0µm.
	Specifically, the notch (as discussed above with regard to the rejection of claim 5 in the Final Office Action dated 04/12/2022), has a width that is much wider that the claimed ranged of 8µm to l0µm (See Nakamura, paragraph [0268]: the grid pitch Pa is 300-700 µm, and therefore, the notch has a width much greater than 8µm to l0µm). Furthermore, none of the other cited prior art would render this limitation obvious, in combination with all of the other limitations of the claim. Therefore, none of the cited prior art, either alone or in combination explicitly teach or render obvious all of the limitations of claim 1.

	Applicant’s FIGS. 2-7 illustrate the claimed touch control device (FIGS. 6 and 7) comprising:
a base substrate (FIGS. 6 and 7: 1); and
a metal pattern on the base substrate (FIGS. 6 and 7: 2 and 4 on 1);
wherein the metal pattern includes a first metal pattern (FIG. 2: 2) and a second metal pattern (FIG. 3: 4) (FIGS. 6 and 7);
the first metal pattern and the second metal pattern are in different layers (FIGS. 6 and 7: 2 and 4 disposed in different layers); the first metal pattern includes a first touch control electrode (11) and a plurality of first virtual graphics (21) that are insulated from the first touch control electrode and are spaced from each other (See FIG. 2) (See paragraph [0033]); the second metal pattern includes a second touch control electrode (12) and a plurality of second virtual graphics (22) that are insulated from the second touch control electrode and are spaced from each other (See FIG. 3) (See paragraph [0033]); and orthographic projections of the plurality of first virtual graphics to the base substrate and orthographic projections of the plurality of second virtual graphics to the base substrate are alternately arranged side by side without overlapping, thereby enabling an orthographic projection of the metal pattern to the base substrate to be a regular grid (See FIG. 5) (See paragraph [0033]);
wherein all of the plurality of first virtual graphics are in a first layer (FIGS. 6 and 7: 2); within the first layer, every two adjacent first virtual graphics are spaced from each other (See FIG. 2: every two adjacent first virtual graphics 21 are spaced from each other); and all of the plurality of second virtual graphics are in a second layer (FIGS. 6 and 7: 4); within the second layer, every two adjacent second virtual graphics are spaced from each other (See FIG. 2: every two adjacent second virtual graphics 22 are spaced from each other);
wherein the first layer is spaced from the second layer in a direction perpendicularly to the base substrate (FIGS. 6 and 7: the first layer 2 is spaced from the second layer 4 in a direction perpendicularly to the base substrate 1);
wherein there are only the plurality of first virtual graphics which are spaced from each other, without other virtual graphics, in the first layer (See FIG. 2); and there are only the plurality of second virtual graphics which are spaced from each other, without other virtual graphics, in the second layer (See FIG. 3);
wherein patterns of the first metal pattern and the second metal pattern are identical (See FIGS. 2 and 3; See paragraph [0037]);
wherein each of the plurality of first virtual graphics has a diamond shape, and each of the plurality of second virtual graphics has a diamond shape; the diamond shape of each of the plurality of first virtual graphics has the same size as the diamond shape of each of the plurality of second virtual graphics (See FIGS. 2 and 3, showing the diamond shape of 21 and 22);
the first touch control electrode includes a plurality of parallel first wiring lines and a plurality of parallel second wiring lines; an intersection point of each of the plurality of first wiring lines and each of the plurality of second wiring lines is located at a point of the diamond shape of each of the plurality of first virtual graphics; each of the plurality of first wiring lines and each of the plurality of second wiring lines are parallel to edges of the diamond shape, respectively (See FIG. 2 and paragraph [0038]);
the second touch control electrode includes a plurality of parallel third wiring lines and a plurality of parallel fourth wiring lines; an intersection point of each of the plurality of third wiring lines and each of the plurality of fourth wiring lines is located at a point of the diamond shape of each of the plurality of second virtual graphics; each of the plurality of third wiring lines and each of the plurality of fourth wiring lines are parallel to edges of the diamond shape, respectively (See FIG. 3 and paragraph [0039]);
wherein in the first metal pattern, at each junction of each of the plurality of first virtual graphics and the first touch electrode, there is a notch in each of the plurality of first virtual graphics; each of the plurality of first wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics; and each of the plurality of second wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics (See FIG. 2 and paragraph [0041]);
wherein for each notch, in a direction perpendicular to each of the plurality of first wiring lines or each of the plurality of second wiring lines in the each notch, a width of the each notch is in a range of from 8µm to l0µm  (See FIG. 2 and paragraph [0041]).

	Regarding Claim 8¸ please refer to the discussion of Nakamura with regard to claim 8 in the “Allowable Subject Matter” section of the Final Office Action dated 04/12/2022, as claim 8 has been amended in independent form to incorporate the limitations of  claims 1, 3-5, 7 and 8 into an independent claim. As discussed in the previous Office Action, Nakamura does not explicitly teach:
wherein for each notch in each of the plurality of second virtual graphics, in a direction perpendicular to each of the plurality of third wiring lines or each of the plurality of fourth wiring lines in the each notch in each of the plurality of second virtual graphics, a width of the each notch in each of the plurality of second virtual graphics is in a range of from 8µm to l0µm.
	Specifically, the notch (as discussed above with regard to the rejection of claim 7 in the Final Office Action dated 04/12/2022), has a width that is much wider that the claimed ranged of 8µm to l0µm (See Nakamura, paragraph [0268]: the grid pitch Pa is 300-700 µm, and therefore, the notch has a width much greater than 8µm to l0µm). Furthermore, none of the other cited prior art would render this limitation obvious, in combination with all of the other limitations of the claim. Therefore, none of the cited prior art, either alone or in combination explicitly teach or render obvious all of the limitations of claim 8.

	Applicant’s FIGS. 2-7 illustrate the claimed touch control device (FIGS. 6 and 7) comprising:
a base substrate (FIGS. 6 and 7: 1); and
a metal pattern on the base substrate (FIGS. 6 and 7: 2 and 4 on 1);
wherein the metal pattern includes a first metal pattern (FIG. 2: 2) and a second metal pattern (FIG. 3: 4) (FIGS. 6 and 7);
the first metal pattern and the second metal pattern are in different layers (FIGS. 6 and 7: 2 and 4 disposed in different layers); the first metal pattern includes a first touch control electrode (11) and a plurality of first virtual graphics (21) that are insulated from the first touch control electrode and are spaced from each other (See FIG. 2) (See paragraph [0033]); the second metal pattern includes a second touch control electrode (12) and a plurality of second virtual graphics (22) that are insulated from the second touch control electrode and are spaced from each other (See FIG. 3) (See paragraph [0033]); and orthographic projections of the plurality of first virtual graphics to the base substrate and orthographic projections of the plurality of second virtual graphics to the base substrate are alternately arranged side by side without overlapping, thereby enabling an orthographic projection of the metal pattern to the base substrate to be a regular grid (See FIG. 5) (See paragraph [0033]);
wherein all of the plurality of first virtual graphics are in a first layer (FIGS. 6 and 7: 2); within the first layer, every two adjacent first virtual graphics are spaced from each other (See FIG. 2: every two adjacent first virtual graphics 21 are spaced from each other); and all of the plurality of second virtual graphics are in a second layer (FIGS. 6 and 7: 4); within the second layer, every two adjacent second virtual graphics are spaced from each other (See FIG. 2: every two adjacent second virtual graphics 22 are spaced from each other);
wherein the first layer is spaced from the second layer in a direction perpendicularly to the base substrate (FIGS. 6 and 7: the first layer 2 is spaced from the second layer 4 in a direction perpendicularly to the base substrate 1);
wherein there are only the plurality of first virtual graphics which are spaced from each other, without other virtual graphics, in the first layer (See FIG. 2); and there are only the plurality of second virtual graphics which are spaced from each other, without other virtual graphics, in the second layer (See FIG. 3);
wherein patterns of the first metal pattern and the second metal pattern are identical (See FIGS. 2 and 3; See paragraph [0037]);
wherein each of the plurality of first virtual graphics has a diamond shape, and each of the plurality of second virtual graphics has a diamond shape; the diamond shape of each of the plurality of first virtual graphics has the same size as the diamond shape of each of the plurality of second virtual graphics (See FIGS. 2 and 3, showing the diamond shape of 21 and 22);
the first touch control electrode includes a plurality of parallel first wiring lines and a plurality of parallel second wiring lines; an intersection point of each of the plurality of first wiring lines and each of the plurality of second wiring lines is located at a point of the diamond shape of each of the plurality of first virtual graphics; each of the plurality of first wiring lines and each of the plurality of second wiring lines are parallel to edges of the diamond shape, respectively (See FIG. 2 and paragraph [0038]);
the second touch control electrode includes a plurality of parallel third wiring lines and a plurality of parallel fourth wiring lines; an intersection point of each of the plurality of third wiring lines and each of the plurality of fourth wiring lines is located at a point of the diamond shape of each of the plurality of second virtual graphics; each of the plurality of third wiring lines and each of the plurality of fourth wiring lines are parallel to edges of the diamond shape, respectively (See FIG. 3 and paragraph [0039]);
wherein in the first metal pattern, at each junction of each of the plurality of first virtual graphics and the first touch electrode, there is a notch in each of the plurality of first virtual graphics; each of the plurality of first wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics; and each of the plurality of second wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics (See FIG. 2 and paragraph [0041]);
wherein in the second metal pattern, at each junction of each of the second virtual graphics and the second touch electrode, there is a notch in each of the plurality of second virtual graphics; each of the plurality of third wiring lines is in a corresponding notch and is spaced apart from each of the plurality of second virtual graphics; and each of the plurality of fourth wiring lines is in a corresponding notch and is spaced apart from each of the plurality of second virtual graphics (See FIG. 3 and paragraph [0042]);
wherein for each notch in each of the plurality of second virtual graphics, in a direction perpendicular to each of the plurality of third wiring lines or each of the plurality of fourth wiring lines in the each notch in each of the plurality of second virtual graphics, a width of the each notch in each of the plurality of second virtual graphics is in a range of from8µm to l0µm (See FIG. 2 and paragraph [0041]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered and are persuasive.
	Applicant argues (Remarks, pages 8-10) that claims 1 and 8 have been amended to include subject matter that has been indicated as allowable. For the above reasons, the Examiner agrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692